Exhibit 10.59

SUPPLEMENT TO INDENTURE

This SUPPLEMENT TO INDENTURE, dated as of January 7, 2008 (this “Supplement”),
is between Comstock Homebuilding Companies, Inc., a Delaware corporation (the
“Company”), and Wells Fargo Bank, N.A., as Trustee (in such capacity, the
“Trustee”).

RECITALS OF THE COMPANY

WHEREAS, the Company and the Trustee have executed and delivered the Indenture,
dated as of March 15, 2007 (the “Indenture”), pursuant to which the Company’s
Senior Notes due 2017 (the “Original Notes”) were issued;

WHEREAS, J.P. Morgan Ventures Corporation, the beneficial holder of the Original
Notes (the “Original Noteholder”), has consented to amend and restate the
Indenture and the Original Notes, subject to the terms and provisions of this
Supplement;

WHEREAS, the Company has duly authorized the execution and delivery of this
Supplement; and

WHEREAS, all things necessary to make this Supplement a valid agreement of the
Company, in accordance with its terms, have been done.

NOW, THEREFORE, THIS SUPPLEMENT WITNESSETH:

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and for the equal and proportionate benefit of all Holders
of the Original Notes, the Indenture is hereby supplemented as follows:

1. Upon execution and delivery of this Supplement, the Company shall pay to the
Original Noteholder a cash deposit (the “Deposit”) in the amount of Two Hundred
Fifty Thousand Dollars ($250,000.00). The Original Noteholder shall hold the
Deposit until the Closing Date (as hereinafter defined) and apply it to the
payment described in Section 3(a) or Section 4(a) of this Supplement, as the
case may be, provided that the Original Noteholder may take from the Deposit for
its own account an amount (the “Expense Payment”) up to One Hundred Thousand
Dollars ($100,000.00) to pay or reimburse itself for its fees and expenses in
connection with the Letter of Intent dated December 21, 2007 (the “Letter of
Intent”) between the Company and the Original Noteholder and the Transaction
Documents (as defined in the Letter of Intent), including, without limitation,
expenses of attorneys, accountants, or advisors retained by or representing the
Original Noteholder.

2. Prior to the Closing Date, the Original Noteholder shall not issue a Put
Election Notice (as defined in the Indenture) unless an Event of Default (as
defined in the Indenture) under the Indenture which is not currently existing
occurs. There shall be no notices of default issued prior to the Closing Date
for the failure of the Company to make a deposit into the Interest Reserve
Account (as defined in the Indenture) on December 30, 2007, pursuant to
Section 10.5(f) of the Indenture.



--------------------------------------------------------------------------------

3. On or before the Closing Date (as hereinafter defined), the Company shall
either (a) pay to the Original Noteholder or its designee in cash the amount of
Fifteen Million Dollars ($15,000,000.00) or (b) cause, subject to the
satisfaction of the conditions precedent set forth in Section 4 of this
Supplement, the Company and the Trustee to execute an Amended and Restated
Indenture in the form of Exhibit A hereto (the “Amended Indenture”) and issue
new Senior Notes (as defined in the Amended Indenture) in exchange for the
Original Notes held by the Original Noteholder. The Company shall give to the
Original Noteholder and Trustee an irrevocable and binding notice in the form of
Exhibit B hereto (the “Closing Date Notice”) of whether it will make the payment
under clause (a) of this Section 3 or cause the execution and delivery of the
Amended Indenture and issuance of the new Senior Notes, specifying the date (the
“Closing Date”) on which such events shall occur, provided that the Closing Date
shall be not later than ten (10) days after the date of the Closing Date Notice
and in no event shall be later than March 10, 2008. If the Company fails to
deliver the Closing Date Notice by 5:00 PM, New York time, on February 29, 2008,
it shall be deemed to have elected to make the payment under clause (a) of this
Section 3. To the extent the Deposit exceeds the Expense Payment at the time a
payment under clause (a) of this Section 3 is payable, the Original Noteholder
shall apply such excess against the Company’s obligations to make such a
payment. On the date any payment under clause (a) of this Section 3 is payable,
the Company shall (i) pay all accrued and unpaid interest accruing with respect
to the Original Notes through and including such date, in cash and not from
funds in the Interest Reserve Account, and (ii) cause the Trustee to pay from
the Interest Reserve Account to the Original Noteholder a restructuring fee in
the amount of One Hundred Thousand Dollars ($100,000.00), which payment shall be
deemed not to be a payment of, and shall not affect the Company’s obligations to
pay, principal or interest with respect to the Original Notes. Upon the Original
Noteholder’s receipt of the payment under clause (a) of this Section 3 and any
other amounts payable under this Paragraph, the Company and the Original
Noteholder shall deliver a notice to the Trustee in the form of Exhibit C hereto
and the Original Notes shall be surrendered to the Trustee for cancellation.

4. The obligations of the Original Noteholder to consent to the execution and
delivery of the Amended Indenture, and the obligations of the Trustee to execute
and deliver the Amended Indenture, are subject to the satisfaction of the
following conditions precedent on or before the Closing Date:

(a) the Company shall have paid a restructuring payment in the amount of Eight
Million Dollars ($8,000,000) in cash to the Original Noteholder or its designee;
provided that to the extent the Deposit then exceeds the Expense Payment, the
Original Noteholder shall apply such excess against the Company’s obligations
under this Section 4(a);

(b) the Company shall have (i) issued and duly executed and delivered Senior
Notes (the “New Notes”) in accordance with the Amended Indenture in the
aggregate principal amount of Seven Million Dollars ($7,000,000), and
(ii) instructed the Trustee to exchange the Original Notes for the New Notes, in
accordance with Section 9.5 of the Indenture;

(c) the Company shall have directed the Trustee to transfer to the Original
Noteholder, and the Original Noteholder shall have received, the entire balance
of the Interest Reserve Account, in the amount of at least $866,700, as a
pre-payment of the interest due with respect to the New Notes until December 31,
2008, with the balance of such funds constituting a



--------------------------------------------------------------------------------

restructuring fee paid to the Original Noteholder which payment shall be deemed
not to be a payment of, and shall not affect the Company’s obligations to pay,
principal or interest with respect to the New Notes;

(d) the Company shall have paid all accrued and unpaid interest accruing with
respect to the Original Notes through and including the Closing Date, in cash
and not from funds in the Interest Reserve Account;

(e) the Company shall have issued warrants (the “Warrants”) to the Original
Noteholder or its designee to purchase 1,000,000 shares of Class A common stock
of the Company (the “Stock”) exercisable at the Original Noteholder’s option at
any time within seven (7) years from the Closing Date at an exercise price equal
to $.70 per share of Stock, which Warrants shall be in the form of Exhibit D
hereto; and

(f) the Company shall have certified to the Trustee and the Original Noteholder
that each of the Amended Indenture, the New Notes and the Warrants have been
duly authorized, executed and delivered by the Company and constitute legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms;

5. Until the execution and delivery of the Amended Indenture and the
satisfaction of the conditions precedent set forth in Section 4 of this
Supplement, the Trustee shall not withdraw, transfer or apply any funds in the
Interest Reserve Account except in accordance with this Supplement.

6. If for any reason other than the Original Noteholder’s material breach of its
obligations under the Transaction Documents, either the Company fails to proceed
to the Closing (as defined in the Letter of Intent) on the date set forth in the
Closing Notice or the Closing Date does not occur by March 10, 2008, then in
either such event (a) the Original Noteholder shall be entitled to apply the
Deposit (less any costs, fees and expenses paid from the Deposit) to the
outstanding principal amount of the Original Notes and (b) the Original
Noteholder shall be entitled to receive a restructuring fee in the amount of One
Hundred Thousand Dollars ($100,000.00). Notwithstanding anything to the contrary
in the Indenture or the Control Agreement, if the Original Noteholder notifies
the Trustee that the Original Noteholder is entitled to the restructuring fee in
accordance with the preceding sentence, the Trustee shall immediately pay One
Hundred Thousand Dollars ($100,000.00) from the Interest Reserve Account to the
Original Noteholder without any further direction or consent of the Company,
which payment shall not be deemed to be a payment of principal or interest with
respect to the Original Notes, and the Company shall remain obligated to pay all
such principal and interest with respect to the Original Notes.

7. The Company hereby represents and warrants, for the benefit of the Trustee
and the Original Noteholder, that:

(a) this Supplement has been duly authorized, executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms;

(b) the Company has no unencumbered assets;



--------------------------------------------------------------------------------

(c) the Company has paid interest with respect to the Original Notes through
December 31, 2007; and

(d) the average closing price of the Stock during the month of December 2007, as
reported on The NASDAQ Stock Market was $.70 per share of the Stock.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed as of the day and year first above written.

 

COMSTOCK HOMEBUILDING COMPANIES, INC.

By:

 

 

Name:

 

Title:

 

WELLS FARGO BANK, N.A., as Trustee

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT A

Form of Amended Indenture

[see next page]



--------------------------------------------------------------------------------

EXHIBIT B

Form of Closing Date Notice

                    , 2008

Wells Fargo Bank, N.A., as Trustee

[address]

J.P. Morgan Ventures Corporation

c/o JPMorgan Chase Bank, N.A.

277 Park Avenue, 8th Floor

New York, New York 10172

Attention: Mr. John P. McDonagh

Re: Closing Date Notice

Ladies and Gentlemen:

We refer to the Supplement to Indenture, dated as of January 7, 2008 (the
“Supplement”), between Comstock Homebuilding Companies, Inc. (the “Company”) and
Wells Fargo Bank, N.A., as Trustee. Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Supplement.

Pursuant to Section 3 of the Supplement, the Company hereby notifies you that
[the Company will make the payment under clause (a) of Section 3 of the
Supplement] [the Company will cause the execution and delivery of the Amended
Indenture and issuance of the New Notes]. The Closing Date shall be
                    , 2008.1

 

COMSTOCK HOMEBUILDING COMPANIES, INC.

By:

 

 

Name:

 

Title:

 

 

 

1

The Closing Date shall be not later than ten (10) days after the date of the
Closing Date Notice and in no event shall be later than March 10, 2008.



--------------------------------------------------------------------------------

EXHIBIT C

Form of Notice to Trustee

                    , 2008

Wells Fargo Bank, N.A., as Trustee

[address]

Ladies and Gentlemen:

We refer to the Supplement to Indenture, dated as of January 7, 2008 (the
“Supplement”), between Comstock Homebuilding Companies, Inc. (the “Company”) and
Wells Fargo Bank, N.A., as Trustee. Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Supplement.

Pursuant to Section 3 of the Supplement, the Company and the Original Noteholder
hereby notify you that the Original Noteholder has received the payment under
clause (a) of the Section 3 of the Supplemental and all other amounts payable
under the Supplement and the Original Notes will be surrendered to the Trustee
for cancellation.

 

COMSTOCK HOMEBUILDING COMPANIES, INC.

By:

 

 

Name:

 

Title:

 

J.P. MORGAN VENTURES CORPORATION

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT D

Form of Warrants

[see next page]